                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,                                              8:20CV224

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

MICHEAL MYERS, Director;
WEST, Captain; SULLIVAN, Lt;
MOSS, Sgt; GILLISPIE, Officer; and
PENAHERRARA, Officer,

                    Defendants.


       On April 8, 2021, the court ordered Plaintiff to file an amended complaint by
May 10, 2021, or face dismissal of this action. (Filing 29.) To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 13th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
